DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Neither the references cited nor the cited references teaches, suggest, or in combination of a printed circuit board and its method having both surfaces of the support portion being arranged in the slit to be spaced from ends of the slit, with a distance of the space being more than or equal to 50 µm and less than or equal to 190 µm, claims 1 and 7.
Satoh (U.S. 2006/0220636) discloses a connection structure of an erected or standing printed circuit board (PCB 20) fitting into a slit (11) of a second or main PCB (10), the main PCB (10) having the slit extended through first/top and second/bottom surfaces of the PCB (10), first electrode portions (12, 13) formed on the bottom surface, the standing PCB (20) having second electrode portions (22) connected to the first electrode portions with solder (16) within the slit (11), and some other claimed elements, but silent on the allowance subject matter as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.